Mason, J.
(dissenting) : The decision seems to me to go beyond what has ■ previously been decided. The broad language of Baker v. Newland, 25 Kan. 25, should be interpreted in view of the facts of that case. There the. person undertaking to attack the patent was without any color of right. My own view is this: One who settles upon school land for the purpose of acquiring title, and expends labor and money in reliance upon the statute, thereby acquires a real right in that connection. It is not a “vested” right, and the legislature in its discretion may deprive him of it. But ministeral officers do not have that power. This right should doubtless yield to that of a former owner who has defaulted in payment under such circumstances that a court considers him entitled to equitable relief — for instance, where he has been misled or is the victim of some mistake or inadvertence — but ministerial officers should not be the final judges of the matter. .